Title: James Madison to C. Schultz, 25 September 1828
From: Madison, James
To: Schultz, C.


                        
                            
                                Sir
                            
                            
                                
                                    
                                
                                Sepr. 25—28
                            
                        
                        
                        Your letter of Augst. 9th. was not recd. nor indeed written till the Convention at Charlottesville had
                            dissolved itself. Had it been otherwise, the topics you suggest wd. not have been viewed as within the task for which the
                            members had met
                        For myself, however worthy of attention, your suggestions may be, I have arrived at a period of life which
                            makes it proper that I should leave them to others more competent to do them justice.
                        Being much out of health when & since I recd. your communication, I could not sooner make the
                            acknowledgt. of it With friendly respects
                        
                        
                            
                                J. M
                            
                        
                    